Citation Nr: 1138417	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right leg disability, to include as secondary to service-connected recurrent plantar warts.  

2.  Entitlement to service connection for left leg disability, to include as secondary to service-connected recurrent plantar warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2005 rating decision in which the RO denied service connection for right and left leg disabilities.  In August 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

In April 2009, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In an April 2009 decision, the Board denied service connection for right and left leg disabilities.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a Memorandum Decision vacating the Board's April 2009 decision and remanding the claims to the Board for proceedings consistent with the Court's decision.

As will be further discussed below, in light of the Veteran's assertions and Court comment, the Board has recharacterized the issues on appeal as reflected on the title page.  

Subsequent to issuance of Board's April 2009 decision, additional evidence, including VA treatment records, was associated with the claims file.  While the Veteran has not waived initial RO consideration of this evidence, as the claims on appeal are being remanded, the agency of original jurisdiction (AOJ) will have the opportunity to consider this evidence in readjudicating the claims.  See 38 C.F.R. § 20.1304 (2011).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, as will be discussed below, service connection has been awarded for recurrent plantar warts of both feet.  In November 2010, the Veteran filed a claim for service connection for plantar fasciitis, pes planus, hallux valgus, and metatarsalgia, as secondary to service-connected bilateral plantar warts.  As the RO has not adjudicated a claim for service connection for plantar fasciitis, pes planus, hallux valgus, and metatarsalgia, to include as secondary to service-connected recurrent plantar warts, this matter is not properly before the Board; hence, it is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

Initially, the Board notes that the Veteran has been awarded service connection for  recurrent plantar warts of both feet.  In his June 2006 VA Form 9, he asserted that his leg conditions were secondary to his disability of the feet, since he was walking on his feet every day.  In the August 2010 Memorandum Decision, the Court noted that, in the April 2009 decision, the Board failed to consider the Veteran's assertion that his current disabilities of the right and left legs were secondary to his service-connected foot disability.  See Memorandum Decision, at p. 5.  The Court pointed out that remand would allow the Board to properly consider the Veteran's lay assertion that his current leg disabilities are related to his service-connected foot disability.  See Memorandum Decision, at p. 7.  

The Board's review of the claims file, however, reflects that the RO has not considered the claims for service connection for right and left leg disabilities as secondary to the service-connected foot disability.  Accordingly, to avoid any prejudice to the Veteran, remand is warranted so that the RO can adjudicate the expanded claims for service connection, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds that, prior to readjudication of the expanded claims, further development of each claim is warranted.  In this regard, in addition to his assertion that he has current right and left leg disabilities related to his service-connected foot disability, the Veteran has also asserted that his right and left leg disabilities are related to service.  In his August 2005 NOD, he reported that he was treated for his leg disabilities during service.  In his June 2006 VA Form 9, he stated that, in the Army, he walked 20 to 40 miles per day in boots that were too small, resulting in pain from his heels to his knees.  

Despite the Veteran's assertion that he received treatment for his claimed leg disabilities during service, the only service treatment record currently associated with the claims file is a January 1955 separation examination report.  In November 1994, the Veteran's representative submitted a copy of the Veteran's January 1955 separation examination report, and indicated that this was the only medical record provided by the National Personnel Records Center (NPRC) in St. Louis.  Enclosed with representative's correspondence and the separation examination was NA Form 13017, in which an individual from the NPRC indicated that one medical record was enclosed, and no additional medical records had been found.  

In correspondence dated in October 1995, the RO advised the Veteran that it was requesting his service treatment records; however, the RO also requested that he submit copies of any service treatment records in his possession.  Later that month, the Veteran indicated that he had no additional medical information and added that he had been advised by the Charleston VA Medical Center (VAMC) that VA would locate and retrieve his medical records.  In January 1996, the NPRC provided a copy of the January 1955 separation examination report to the RO.  In a May 1996 SOC, regarding a claim for service connection for an injury resulting in rupture of the abdomen, the RO noted that the Veteran's available service treatment records consisted only of his discharge examination.  In an October 1997 request for records, the RO asked the NPRC to furnish records regarding treatment for a ruptured abdomen in 1954.  In a November 1997 response, the NPRC indicated that no medical records were on file, and the Veteran's service was fire-related.  

In the August 2010 Memorandum Decision, the Court noted that, in the April 2009 decision, the Board had failed to mention the destruction of the Veteran's service records.  See Memorandum Decision, at p. 5.  The Board observes that the record reflects that the Veteran's service treatment records, other than his January 1955 separation examination report, were likely destroyed by fire.  In this situation, VA has a heightened duty to assist the Veteran in development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran is competent to describe treatment received and symptoms experienced during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, based on the current record, does not doubt the credibility of the Veteran's assertions that he received treatment for his legs during service and experienced pain from his heels to his knees.  In assessing the credibility of his assertions, the Board has carefully considered the fact that, during a VA psychiatric examination in April 1978, the Veteran reported that he had no serious physical or emotional difficulties until March of 1975, when he began to have low back problems.  However, as it is possible that the Veteran may not have considered his in-service symptoms and treatment regarding his legs as "serious" this VA examination report does not necessarily contradict his statements regarding his legs during service.  Post-service records of VA treatment reflect complaints regarding and treatment for peripheral vascular disease (PVD) affecting the Veteran's legs.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In light of the Veteran's reports of in-service pain in the legs and treatment for his legs, the evidence of signs and symptoms of a current disability affecting the legs, and the heightened duty to assist in this case, the Board finds that a VA examination and opinion, by an appropriate physician, would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A 38 C.F.R. § 3.159 McLendon, 20 Vet. App. at 83.  

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claim(s) for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before examiner is complete, on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

The claims file includes treatment records from the Charleston VA Medical Center (VAMC) (dated from March 1977 to September 2010).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Charleston VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Additionally, the Board notes that, in a November 1995 NA Form 10375, the Veteran reported that he served in the U.S. Army Reserves for six years following his separation from duty in February 1955.  However, in a July 2009 VA Form 21-526, he indicated that items 18g-18k (which a claimant is to complete if he or she is currently or has ever been a full-time reservist for operational or support duty) were not applicable.  On remand, the RO should clarify whether the Veteran had any Reserve service, and, if so, obtain any service treatment records from such service.  

The Board further finds that additional notification action in connection with the claims on appeal is warranted.  

Notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA) essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

The Veteran has asserted that his leg disabilities may be secondary to his service-connected foot disability.  While an April 2005 VCAA letter advised the Veteran of the information and evidence necessary to substantiate claims for service connection for right and left leg disabilities on a direct basis, the Veteran was not advised of the information and evidence necessary to substantiate a claim for secondary service connection.  While the Veteran was provided VCAA notice regarding secondary service connection in a January 2011 VCAA letter (regarding his claim for service connection for plantar fasciitis, pes planus, hallux valgus, and metatarsalgia, as secondary to his service-connected plantar warts), because this letter did not list the claim for service connection for right and left leg disabilities, it could not serve to provide VCAA notice regarding that matter.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Hence, the RO should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of the claims on appeal.  The RO's notice letter should explain what information and evidence is needed to substantiate the claims for secondary service connection, pursuant to 38 C.F.R. § 3.310 (as revised in October 2006).  The RO should also explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should advise the Veteran that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).  The RO should also ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards disability ratings and effective dates.   

Additionally, as discussed above, the record indicates that the Veteran's service treatment records, other than his January 1955 separation examination report, were destroyed in a fire at the NPRC.  In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile. 38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e).   The record does not reflect that the Veteran was advised that his outstanding service treatment records are fire-related.  Accordingly, in its letter to the Veteran, the RO should specifically notify the Veteran and his representative of the efforts taken to obtain any outstanding service treatment records, and describe further action to be taken, consistent with 38 C.F.R. § 3.159(e).

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's readjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should clarify whether the Veteran had any Reserve service, and, if so, obtain any service treatment records from such service.  If the Veteran did have Reserve service, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting service treatment records from such service.  All records and/or responses received should be associated with the claims file.  The Veteran should be advised of any pertinent records which are unavailable, consistent with 38 C.F.R. § 3.159(e).

2.  The RO should obtain from the Charleston VAMC any records of evaluation and/or treatment of the Veteran, dated since September 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  The Veteran should be advised of any pertinent records which are unavailable, consistent with 38 C.F.R. § 3.159(e).

3.  The RO should send to the Veteran and his representative a VCAA-compliant letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should explain how to establish entitlement to service connection for right and left leg disabilities, as secondary to service-connected recurrent plantar warts, pursuant to 38 C.F.R. § 3.310 (as revised in October 2006).  The RO should also explain the type of evidence that is the Veteran's ultimate responsibility to submit.  Further, the RO should ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman (cited to above)-particularly as regards disability ratings and effective dates.   

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).  

Consistent with 38 C.F.R. § 3.159(e), the RO should specifically notify the Veteran and his representative of the efforts taken to obtain any outstanding service treatment records from his period of active duty from February 1953 to February 1955, and describe any further action to be taken.

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify any current disability(ies) of the right and/or left legs, to include PVD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) was incurred or aggravated during or as a result of active service, or (2) was caused or is aggravated by service-connected plantar warts.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


